Exhibit 10.1

 

LOGO [g353269image001.jpg]

May 11, 2012

The Procter & Gamble Distributing Company LLC

Two Procter & Gamble Plaza

Cincinnati, Ohio 45202 Attention: J.D. Weedman

Vice President, Global Business Development

 

Cc: The Procter & Gamble Company

  One Procter & Gamble Plaza

  Cincinnati, OH 45202

  Attention: Associate General Counsel, Director

  Health & Well-Being

Dear Jeff:

This letter is to memorialize the agreement of Somaxon Pharmaceuticals, Inc.
(“Somaxon”) and The Procter & Gamble Distributing Company LLC (“P&G”) that the
Co-Promotion Agreement between Somaxon and P&G dated as of August 24, 2010, as
amended (the “Agreement”), will be amended as follows (with capitalized terms
used herein and not otherwise defined having the meanings assigned to such terms
in the Agreement):

 

1. Notwithstanding anything to the contrary contained in the Agreement, Somaxon
and P&G hereby agree that the Promotion Fees for the Quarter ended December 31,
2011 (which amount to $1,664,876 in the aggregate) shall be paid as follows:
(a) $750,000 will be paid within five (5) business days after the first date set
forth above, and (b) Somaxon shall pay to P&G, (i) during the period beginning
as of April 1, 2012 and running through December 31, 2012, three percent (3%) of
Net Sales, and (ii) from and after January 1, 2013, six percent (6%) of Net
Sales, with such payments under subclauses (i) and (ii) continuing only until
the remaining $914,876 of Promotion Fees for the Quarter ended December 31, 2011
have been paid to P&G. In the event that Somaxon (or its affiliates or
sublicensees) ceases selling the Product, for whatever reason, Somaxon shall
notify P&G within seven (7) days, and within thirty (30) days of such
notification, shall pay in full the remainder of any amounts owed for the
Promotion Fees for the Quarter ended December 31, 2011. In the event that
Somaxon realizes through current, or consummates one or more new, strategic
transactions (which shall specifically exclude any transaction primarily
intended as a financing transaction) involving the Product which results in
today-forward cumulative cash payments received in an amount of $10,000,000 or
more, Somaxon shall pay P&G the balance owed for the Promotion Fees within 30
days of the receipt of the cash payment that causes the cumulative amount of
cash payments received to exceed $10,000,000. Strategic transactions shall
include litigation settlements, licenses, development collaborations, joint
ventures, or similar events.



--------------------------------------------------------------------------------

2. Notwithstanding anything to the contrary contained in the Agreement and
notwithstanding paragraph 1 above, the payments due to P&G from Somaxon under
Section 8.5(d) of the Agreement during the 2012 calendar year shall continue
(i.e., the payments to be made under subsection (b) of paragraph 1 above shall
be in addition to, and not in lieu of, the payments to be made under
Section 8.5(d) of the Agreement), with such payment to P&G relating to the
Quarter ended March 31, 2012 (which payment amounts to $82,237) to be made
within five (5) business days after the first date set forth above.

 

3. Notwithstanding anything to the contrary contained in the Agreement, from and
after April 1, 2012, the payments to be made under subsection (b) of paragraph 1
above and the payments to be made under Section 8.5(d) of the Agreement shall be
made on a monthly basis as follows: (a) Somaxon will make payment to P&G with
respect to each of the first two months in any calendar quarter based on
Somaxon’s good faith estimate, made in accordance with U.S. generally accepted
accounting principles, consistently applied (“GAAP”), of Net Sales for such
month, with such payment to be made within thirty (30) days after the end of
such month and accompanied by a statement showing Somaxon’s calculation of such
Net Sales for such month, and (b) Somaxon will make payment to P&G with respect
to the third month in any calendar quarter based on Somaxon’s publicly reported
financial statements, prepared in accordance GAAP, showing Net Sales for such
calendar quarter, with the amount of such payment relating to such third month
to be adjusted for any underpayment of overpayment relating to the previous two
months based on the estimates described above, with such payment to be made
within five (5) days after the public announcement of such financial statements
and accompanied by a statement showing Somaxon’s calculation of such Net Sales
for such quarter. Except as otherwise amended, all other terms of the Agreement
that survived the termination of the Agreement from and after December 31, 2011
shall remain in full force and effect.

Please evidence the agreement of P&G to the foregoing by signing below in the
space provided.

Sincerely,

/s/ Richard W. Pascoe

Richard W. Pascoe

President and Chief Executive Officer

ACCEPTED AND AGREED:

THE PROCTER & GAMBLE DISTRIBUTING COMPANY LLC

 

Signed:    /s/ J.D. Weedman Name:    J.D. Weedman Title:    Vice President,
Global Business Development